Consolidated Financial Statements As at December 31, 2008 and 2007 and for the years then ended Managements Report The accompanying Consolidated Financial Statements of Paramount Resources Ltd. (the "Company") are the responsibility of Management and have been approved by the Board of Directors. The Consolidated Financial Statements have been prepared by Management in Canadian dollars in accordance with Canadian Generally Accepted Accounting Principles and include certain estimates that reflect Managements best judgments. When alternative accounting methods exist, Management has chosen those it considers most appropriate in the circumstances. Financial information contained throughout the annual report is consistent with these Consolidated Financial Statements. Management is also responsible for establishing and maintaining adequate internal control over the Companys financial reporting. The Companys internal control system was designed to provide reasonable assurance that all transactions are accurately recorded, that transactions are recorded as necessary to permit preparation of financial statements in accordance with Generally Accepted Accounting Principles, and that the Companys assets are safeguarded. The Board of Directors is responsible for ensuring that Management fulfills its responsibilities for financial reporting and internal control. The Board of Directors exercises this responsibility through the Audit Committee. The Audit Committee meets regularly with Management and the independent auditors to ensure that Managements responsibilities are properly discharged and to review the Consolidated Financial Statements. The Audit Committee reports its findings to the Board of Directors for consideration when approving the annual Consolidated Financial Statements for issuance to the shareholders. The Audit Committee also considers, for review by the Board of Directors and approval by the shareholders, the engagement or re-appointment of the external auditors. The Audit Committee of the Board of Directors is comprised entirely of non-management directors. Ernst & Young LLP, independent auditors appointed by the shareholders of the Company, conducts an examination of the Consolidated Financial Statements in accordance with Canadian Generally Accepted Auditing Standards and the standards of the Public Company Accounting Oversight Board (United States). Ernst & Young LLP has full and free access to the Audit Committee and Management. /s/ Clayton H. Riddell /s/ Bernard K. Lee Clayton H. RiddellBernard K. Lee Chief Executive Officer Chief Financial Officer March 6, 2009 Independent Auditors Report on the Consolidated Financial Statements We have audited the consolidated balance sheets of Paramount Resources Ltd. (the Company) as at December 31, 2008 and 2007 and the consolidated statements of income (loss), shareholders equity, comprehensive income (loss), accumulated other comprehensive income and cash flows for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Paramount Resources Ltd. as at December 31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. As disclosed in note 1 to the consolidated financial statements, in 2008 the Company changed its method of accounting for depreciating certain property, plant and equipment assets. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 4, 2009 expressed an unqualified opinion thereon. March 4, 2009 /s/ Ernst & Young LLP Calgary, Canada Chartered Accountants PARAMOUNT RESOURCES LTD. Consolidated Balance Sheet ($ thousands) As at December 31 2007 ASSETS (Note 6) Current assets Cash and cash equivalents $ 54,131 $ 83,304 Short-term investments  94,749 Accounts receivable 63,982 Risk management assets (Note 11)  Prepaid expenses and other 1,874 243,909 Property, plant and equipment (Note 3) 754,947 Investments (Note 4) 290,701 Goodwill (Note 3)  10,258 $1,299,815 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 84,192 $ 91,896 Risk management liabilities (Note 11)  28,980 Current portion of stock-based compensation liability (Note 9) 19 3,333 124,209 Long-term debt (Note 6) 134,606 Asset retirement obligations (Note 7) 97,359 Stock-based compensation liability (Note 9)  66 Future income taxes (Note 10) 34,926 391,166 Commitments and contingencies (Note 15) Shareholders' equity (Note 8) Share capital 313,828 Contributed surplus 1,375 Retained earnings 593,450 Accumulated other comprehensive loss  (4) 908,649 $1,299,815 See the accompanying notes to these Consolidated Financial Statements. On behalf of the Board /s/ J.H.T. Riddell /s/ J.C. Gorman J.H.T. Riddell J.C. Gorman Director Director Paramount Resources Ltd. 2008 Financial Statements PARAMOUNT RESOURCES LTD. Consolidated Statement of Earnings (Loss) ($ thousands, except as noted) Year ended December 31 2007 Revenue Petroleum and natural gas sales $ 318,088 $ 283,446 Gain (loss) on financial commodity contracts (Note 11) (13,194) Royalties (40,523) 229,729 Expenses Operating expense and production tax 85,547 Transportation 15,904 General and administrative 33,394 Stock-based compensation (11,383) Depletion, depreciation and accretion 133,997 Exploration 9,966 Dry hole 67,548 Gain on sale of property, plant and equipment (Note 3) (284,474) Write-down of petroleum and natural gas assets (Note 3) 271,959 Write-down of goodwill (Note 3) 1,963 Interest and financing charges 32,118 Foreign exchange (Note 11) (20,011) Debt extinguishment and other 9,211 345,739 Income (loss) from investments (Note 4) 549,957 Other income 14,247 Non-controlling interest  11,243 Earnings (loss) before tax 459,437 Income and other tax expense (recovery) (Note 10) Current and other 1,084 Future 42,112 43,196 Net earnings (loss) $ (116,623) $ 416,241 Net earnings (loss) per common share ($/share) (Note 8) Basic $ (1.72) $ 5.94 Diluted $ (1.72) $ 5.89 See the accompanying notes to these Consolidated Financial Statements. Paramount Resources Ltd. 2008 Financial Statements PARAMOUNT RESOURCES LTD. Consolidated Statement of Shareholders Equity ($ thousands, except as noted) Year ended December 31 2007 Shares Shares Share Capital (000s) (000s) Balance, beginning of year $ 313,828 70,279 $ 341,071 Issued on exercise of stock options 75 701 14,197 Share issuance costs, net of tax benefit    (165) Tax effect of flow-through share renunciations and other   (21,684) Common shares repurchased (3,299) (15,308) Change in unvested common shares held for stock  incentive plan  55 (775) Adjustment on MGM Energy spinout (Note 1)    (3,508) Balance, end of year $ 302,727 67,681 $ 313,828 Contributed Surplus Balance, beginning of year $ $  Stock-based compensation expense on investees options 1,375 Balance, end of year $ $ 1,375 Retained Earnings Balance, beginning of year $ 593,450 $ 222,679 Adjustment on MGM Energy spinout (Note 1)  (5,901) Common shares repurchased (39,569) Change in value of vested stock incentive plan common shares  Net earnings (loss) 416,241 Balance, end of year $ $ 593,450 Accumulated Other Comprehensive Income (Loss) Balance, beginning of year $ $  Other comprehensive income (loss), net of tax 4 (4) Balance, end of year $  $ (4) Total Shareholders Equity $ 778,487 $ 908,649 See the accompanying notes to these Consolidated Financial Statements. Consolidated Statement of Comprehensive Income (Loss) ($ thousands) Year ended December 31 2007 Net earnings (loss) $ (116,623) $416,241 Other comprehensive income (loss), net of tax Unrealized gain (loss) on available-for-sale investments 4 (4) Comprehensive income (loss) $ (116,619) $416,237 See the accompanying notes to these Consolidated Financial Statements. Paramount Resources Ltd. 2008 Financial Statements PARAMOUNT RESOURCES LTD. Consolidated Statement of Cash Flows ($ thousands) Year ended December 31 2007 Operating activities Net earnings (loss) $ (116,623) $416,241 Add (deduct) Items not involving cash (Note 13) (384,586) Asset retirement obligation expenditures (6,958) Exploration and dry hole 75,380 Settlement of foreign exchange contracts (4,900) Debt extinguishment costs 5,278 100,455 Change in non-cash working capital (Note 13) (1,781) Cash from operating activities 98,674 Financing activities Net repayments of short-term debt and revolving long-term debt  (78,628) Repayment of long-term debt (246,539) Settlement of foreign exchange contracts 4,900 Common shares issued, net of issuance costs 3,574 Common shares repurchased (Note 8) (54,878) MGM Energy shares issued, net of issuance costs (Note 1)  78,546 Cash used in financing activities (293,025) Investing activities Expenditures on property, plant and equipment and exploration (336,659) Proceeds on sale of property, plant and equipment 106,773 Purchase of investments (27,586) Settlement of note receivable  Reorganization costs and other  (3,840) Proceeds on disposal of investment (net)  680,357 Change in basis of presentation  MGM Energy (
